Name: Council Implementing Decision (CFSP) 2018/569 of 12 April 2018 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision_IMPL
 Subject Matter: civil law;  European construction;  international affairs;  Africa
 Date Published: 2018-04-13

 13.4.2018 EN Official Journal of the European Union L 95/21 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/569 of 12 April 2018 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (1), and in particular Article 6 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP. (2) Further to the review of the autonomous restrictive measures laid down in Article 3(2) of Decision 2010/788/CFSP, statements of reasons relating to two persons should be amended. (3) Annex II to Decision 2010/788/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/788/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 12 April 2018. For the Council The President T. DONCHEV (1) OJ L 336, 21.12.2010, p. 30. ANNEX The entries concerning the persons listed below are replaced by the following entries: 10. Alex Kande Mupompa, Former Governor of Kasai Central a.k.a Alexandre Kande Mupomba; Kande-Mupompa. DOB: 23.9.1950. POB: Kananga (DRC). DRC passport number: OP 0024910 (valid: 21.3.2016  expiry: 20.3.2021). Address: Messidorlaan 217/25, 1180 Uccle, Belgium DRC and Belgian nationalities. As Governor of Kasai Central until October 2017, Alex Kande Mupompa has been responsible for the disproportionate use of force, violent repression and extrajudicial killings committed by security forces and the PNC in Kasai Central from August 2016, including killings on the territory of Dibaya in February 2017. Alex Kande Mupompa was therefore involved in planning, directing, or committing acts that constitute serious human rights violations in DRC. 29.5.2017 12. Lambert Mende, Minister of Communications and Media, and spokesperson of the Government a.k.a Lambert Mende Omalanga. DOB: 11.2.1953. POB: Okolo (DRC). Diplomatic passport number: DB0001939 (issued: 4.5.2017  expiring: 3.5.2022). DRC nationality. As Communications and Media Minister since 2008, Lambert Mende is responsible for the repressive media policy applied in DRC, which breaches the right to freedom of expression and information and undermines a consensual and peaceful solution towards elections in DRC. On 12 November 2016, he adopted a decree limiting the possibility for foreign media outlets to broadcast in the DRC. In breach of the political agreement settled on 31 December 2016 between the presidential majority and opposition parties, broadcasts of a number of media outlets remained cut off for several months. In his capacity as Communications and Media Minister, Lambert Mende is therefore responsible for obstructing a consensual and peaceful solution towards elections in DRC, including by acts of violence, repression or inciting violence, or by undermining the rule of law. 29.5.2017